DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-7, 8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Fujitsu R3-140093 Scenarios and prioritizations for dual connectivity, 3GPP TSG-RAN WG3 Meeting #83, February 10th – 14th 2013, hereinafter NPL-F, in view of Wu; Chih-Hsiang US 20150264562 A1, hereinafter Wu.
Regarding claims 1, 4, 7, 8, 11 and 14, NPL-F teaches, a method performed by a master base station (see NPL-F page 3, Fig. 1 T-MeNB, a master base station) in a wireless communication system supporting dual connectivity (see NPL-F Fig. 1 T-MeNB, a master base station; Title for dual connectivity scenario), the method comprising: 
transmitting, to a target secondary base station, a first message for a secondary cell group (SCG) change, the first message including a current SCG configuration associated with a terminal (see NPL-F Ch. 2 Scenarios “- SeNB addition/removal/modification: “, Fig.1 “3. SeNB add req”; page 4, bullet 3; teaching sending an addition request message (i.e. a first message) to T-SeNB, a secondary base station, comprising characteristics of current SCG E-RABs i.e. current SCG configuration of the UE), 
receiving, from the target secondary base station, a second message as a response to the first message for the SCG change (see NPL-F Fig. 1 “4. SeNB add command”, teaches a second message from T-SeNB), 
wherein the second message includes a new SCG configuration associated with the terminal and information indicating that a full configuration is applied to the SCG change (see NPL-F page 4, bullet 4, teaches T-SeNB sending a New SCG configuration, which implies indication of a full configuration. A Full configuration (contrary to a Delta configuration) is understood, in light of the specification (e.g. see Spec [58]), to be a configuration that will require new complete establishment of the UE SCG-RABs, which is the case with respect to a New or Second configuration),  
While NPL-F teaches sending an RRC reconfiguration message (i.e. a third message) with the new SCG configuration from a HO-initiating master base station S-MeNB (see NPL-F Fig. 1 “7. RRC reconfig”), NPL-F does not expressly teach sending the RRC reconfiguration message from the same master base station that earlier sent the first message, as recited in transmitting, to the terminal, a third message for a radio resource control (RRC) reconfiguration associated with the SCG change, the third message including the new SCG configuration associated with the terminal,
However, in the same field of endeavor, Wu teaches, sending the RRC reconfiguration message from the same master base station that earlier sent the first message, as recited in transmitting, to the terminal, a third message for a radio resource control (RRC) reconfiguration associated with the SCG change, the third message including the new SCG configuration associated with the terminal (Wu: Fig. 10, [78] “In response to receiving the SCG addition request message, in step S1004, the T-SeNB would transmit a SCG addition response message which includes a second SCG configuration for establishing a second SCG bearer between the T-SeNB and the UE.”, “in step S1009 the MeNB would transmit a second RRC message which includes the second SCG configuration in order to reconfigure the first SCG bearer to be the second SCG bearer for communication between the T-SeNB and the UE.”),
receiving, from the terminal, a fourth message for completion of the RRC reconfiguration associated with the SCG change (see Wu [21] “In step S303, the UE may apply the new radio resource configuration of SCG and subsequently transmit a RRCConnectionReconfigurationComplete message back to the MeNB as a reply.”, teaches a fourth message), and 
transmitting, to the target secondary base station, a fifth message for completion of a reconfiguration associated with the target secondary base station (see Wu [21] “In step S304. The MeNB may reply a SCG Modification Response to the SeNB by transmitting a RRCConnectionReconfigurationComplete message via the X2-AP.”, teaches MeNB may inform the secondary base station that has added the SCG configuration to the UE with a fifth message that new SCG configuration is completed. The secondary base station can be a target secondary base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL’s method to include that a third, fourth and fifth messages are transmitted to complete the new SCG configuration in the UE.
This would have been obvious because it would motivate one of ordinary skill in the art provide a method for a UE to simultaneously communicate with a macro cell base station and a small cell base station by applying dual connectivity, providing for the UE the benefit of an increased data throughput (Wu: [5]).
With respect to claim 4, claim recites the related features of claim 1 for a method in a corresponding target secondary base station. Therefore, it is subjected to the same rejection.
With respect to claim 7, claim recites the related features of claim 1 for a method in a corresponding terminal. Therefore, it is subjected to the same rejection.
With respect to claim 8, claim recites the related features of claim 1 for a corresponding master base station. Therefore, it is subjected to the same rejection.
With respect to claim 11, claim recites the related features of claim 1 for a corresponding target secondary base station. Therefore, it is subjected to the same rejection.
With respect to claim 14, claim recites the related features of claim 1 for a corresponding terminal. Therefore, it is subjected to the same rejection.

Regarding claims 3, 6, 10, and 13, NPL-F in view of Wu teaches the methods, base stations and terminal, as outlined in the rejection of claims 1, 4, 8, and 11.
NPL-F does not expressly teach, wherein the current SCG configuration is released and the new SCG configuration is applied, in case that the full configuration is applied to the SCG change.
However, in the same field of endeavor, Wu teaches, wherein the current SCG configuration is released and the new SCG configuration is applied, in case that the full configuration is applied to the SCG change (see Wu [24] “A RRCConnectionReconfiguration message transmitted during the SCG modification procedure would include information for the release of the source SCG.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL’s methods, base stations and terminal to include that the current SCG configuration is released and the new SCG configuration is applied, in case that a new configuration is applied to the SCG change.
This would have been obvious because it would motivate one of ordinary skill in the art provide a method for a UE to simultaneously communicate with a macro cell base station and a small cell base station by applying dual connectivity, providing for the UE the benefit of an increased data throughput (Wu: [5]).

Allowable Subject Matter
Claims 2, 5, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huawei R3-140117 MeNB Mobility Procedure, 3GPP TSG-RAN WG3 Meeting #83, Prague, Czech Republic, 10th – 14th February, 2014

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472